Citation Nr: 0017885	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  98-16 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD.  

3.  Entitlement to service connection for right ear hearing 
loss.  

4.  Entitlement to service connection for gastritis.  

5.  Entitlement to service connection for muscle 
tension/migraine headaches, as manifestations of an 
undiagnosed illness.  

6.  Entitlement to an initial rating in excess of 20 percent 
for low back sprain.  

7.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability.  

8.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.  



INTRODUCTION

The veteran had active military service from May 1988 to 
May 1996.  A June 1998 rating decision reflects that the 
veteran served in the Southwest Asia Theater of Operations 
from December 31, 1990, to May 31, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Louisville VARO which granted service connection for low back 
sprain, a right knee disability, and hearing loss of the left 
ear, but denied service connection for the other disabilities 
at issue.  The Board notes that in Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) distinguished between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection, as in this case, and a claim for 
an increased rating of an already service-connected 
condition.  Fenderson, at 126.  The Court held that the 
significance of this distinction is that, at the time of an 
initial rating, separate ratings may be assigned for separate 
periods of time based on the severity of the disability; this 
is a practice known as "staged ratings."  Id.  Since the 
July 1998 notice of disagreement expressed dissatisfaction 
with the initial ratings assigned for the back strain, the 
right knee disability, and the left ear hearing loss, these 
issues must be considered in light of the Court's holding in 
Fenderson.  

For reasons which will be set forth in a remand at the end of 
the decision below, the matter of the veteran's entitlement 
to service connection for PTSD is being deferred pending 
additional development.  


FINDINGS OF FACT

1.  The veteran's allegation that he currently has a 
psychiatric disability other than PTSD which had its onset in 
service has not been accompanied by any medical evidence that 
would render the claim plausible.  

2.  The veteran's allegation that he currently has right ear 
hearing loss which is related to service is not supported by 
any medical evidence that would render the claim plausible.  

3.  The veteran's allegation that he currently has gastritis 
which had its onset in service has not been accompanied by 
any medical evidence that would render the claim plausible.  

4.  The veteran's allegation that he currently has muscle 
tension/migraine headaches related to an undiagnosed illness 
is not supported by any medical evidence that would render 
the claim plausible.  

5.  Manifestations of the veteran's low back disability 
include flexion restriction to 45 degrees.  

6.  No appreciable neurologic involvement of the low back has 
been demonstrated.  

7.  Manifestations of the right knee disability include 
tenderness, moderate effusion, and flexion to 115 degrees.  

8.  The veteran has no medial or lateral instability and no 
pain on motion testing.  X-ray studies show evidence of 
previous anterior cruciate ligament repair, but no other 
traumatic or degenerative changes.  

9.  The veteran's left ear hearing loss is currently 
manifested by a pure tone average threshold of 25 decibels at 
1,000, 2,000, 3,000, and 4,000 Hertz, and by a speech 
recognition ability of 100 percent; the veteran's right ear 
is not service connected and he is not deaf in both ears.  




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
chronic psychiatric disability, other than PTSD, is not well 
grounded.  38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 
1999).  

2.  The claim of entitlement to service connection for right 
ear hearing loss is not well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  

3.  The claim of entitlement to service connection for 
gastritis as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 May 3, 1999).  

4.  The claim of entitlement to service connection for muscle 
tension/migraine headaches as a chronic disability resulting 
from an undiagnosed illness is not well grounded.  
38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 May 3, 1999).  

5.  The criteria for a rating in excess of 20 percent for low 
back disability have not been met at any point in the appeal 
period.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(1999).  

6.  The criteria for a rating in excess of 10 percent for 
right knee disability have not been met at any point in the 
appeal period.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (1999).  

7.  The criteria for a compensation evaluation for left ear 
hearing loss have not been met at any point in the appeal 
period.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.3, 4.85, 4.86, 4.87, Diagnostic Codes 6100 (1997); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (1999); VAOPGCPREC 32-
97 (August 29, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

In Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C.A. § 5107(a), VA has a duty to assist only 
those claimants who have established well-grounded (i.e., 
plausible) claims. More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (pro curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden had been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans Act, "Title I of one of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new § 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or a combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensation 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:  

(a)(1) except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:  (i) became manifest either during active 
military, naval or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  (2) For 
purposes of this section, "objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, nonmedical indicators that are capable of independent 
verification.  (3) For purposes of this section, disabilities 
that have existed for six months or more and disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a six-month period will be considered chronic.  
The six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  (4)  A chronic disability resulting from an 
undiagnosed illness referred to in this section shall be 
rated using evaluation criteria from Part 4 of this chapter 
for disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar.  (5) 
A disability referred to in this section shall be considered 
service connected for purposes of all laws of the United 
States.  

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  (1) fatigue (2) 
signs or symptoms involving the skin (3) headache (4) muscle 
pain (5) joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.  

(c) Compensation shall not be paid under this section:  (1) 
If there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
Theater of Operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  

(d) For purposes of this section:  (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  (2) The Southwest 
Asia Theater of Operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the air space above these locations.  
38 C.F.R. § 3.317 (1999).  

A well-grounded claim for compensation purposes under 
38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 for disability 
due to undiagnosed illness generally requires the submission 
of some evidence of:  (1) active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War; (2) the manifestations of one or more 
signs or symptoms of undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period; and (4) a nexus 
between the chronic disability and the undiagnosed illness.  
VAOPGCPREC 4-99 (May 3, 1999).  

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that the 
illness cannot be attributed to any known diagnosis or, at 
minimum, evidence that the illness has not been attributed to 
a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well-grounded claim as to each of these elements may depend 
upon the nature and circumstances of the particular claim.  
Medical evidence would ordinarily be required to satisfy the 
fourth element, although lay evidence may be sufficient in 
cases where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well-grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well-
grounded claim, if the testimony relates to nonmedical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from independent 
sources.  

In this case, the Board notes that a June 1998 rating 
decision of the RO reflected that the veteran served in 
Southwest Asia from December 31, 1990, to May 31, 1991.  For 
purposes of analysis under 38 C.F.R. § 3.317, the Board 
therefore does not dispute that the veteran had active 
military service in the Southwest Asia Theater of Operations 
during the Gulf War.  

Service Connection for a Chronic Psychiatric Disability Other 
Than PTSD.  

A review of the service medical records is without reference 
to complaints or abnormal findings regarding the veteran's 
psychiatric status.  

The veteran was seen at a VA mental hygiene clinic in 
April 1997 complaining of insomnia and anger which he stated 
had been a problem since adolescent life, but which had 
worsened since his participation in Desert Storm.  Diagnoses 
included generalized anxiety disorder and obsessive 
compulsive personality disorder.  

The veteran was accorded a psychiatric examination for rating 
purposes by VA in March 1998.  His main complaint was that he 
could not hold a job because of his short temper.  The claims 
file was not available for review.  He indicated that he 
spent eight months in the Persian Gulf during the Persian 
Gulf War and he remembered being nervous and uncertain with a 
feeling that he had no control of his life.  Reportedly, 
while in Saudi Arabia his wife cheated on him and he was very 
bitter about that.  Since that time he reportedly had no 
control of his temper and was very angry.  He also claimed 
that in service he injured his knee and was unable to improve 
his martial arts or to function properly in the Army and this 
cost him chances at promotion.  The veteran stated that he 
was angry at everyone and he felt he had no control over 
anything.  He also reported having financial difficulties.  
He reported that before going to Saudi Arabia he was a happy, 
positive, outgoing individual, but since then he basically 
had nothing but problems.  Following mental status 
examination he was given an Axis I diagnosis of major 
depression.  In order to establish service connection, the 
criteria provide, in pertinent part, that an illness not be 
attributable to any known clinical diagnosis by history, 
physical examination, and/or laboratory testing.  The medical 
records in this case indicate that the veteran has been 
diagnosed and treated for a psychiatric disability, variously 
diagnosed, following his return from the Gulf War.  A special 
psychiatric examination accorded him in March 1998 by VA 
resulted in a diagnosis of major depression.  Accordingly, 
since his psychiatric symptoms have been clinically 
diagnosed, he is not entitled to service connection for 
psychiatric symptoms as manifestations of an undiagnosed 
illness under the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  

Service Connection for Right Ear Hearing Loss.  

For the purpose of service connection, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).  Based on this definition, the competent 
evidence of record does not establish the existence of a 
right ear hearing disability during or since service.  

The veteran was accorded an audiometric examination by VA in 
March 1998.  No review of his records was done.  His chief 
complaint was decreased hearing bilaterally.  It was noted 
that in service he had been in a tank battalion and had been 
exposed to sounds from tank engines, artillery and other 
noises from combat.  Pure tone result threshold testing 
showed a decibel loss of 25, 25, 25, 15, and 35, at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz respectively, for an 
average of 25.  Speech recognition in the right ear was 
100 percent.  Although the veteran has some hearing loss as 
defined in Hensley v. Brown, 5 Vet. App. 155 (1993), the post 
service medical evidence has not shown the presence of right 
ear hearing loss disability meeting the definition of 
38 C.F.R. § 3.385 for the purpose of service connection.  
Thus, despite the notation of mild hearing loss at 4,000 
Hertz, hearing loss is not a disability for VA purposes 
unless it meets the criteria set forth in 38 C.F.R. § 3.385.  
A claim for service connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  Absent proof of a 
present disability there can be no valid claim.  See e.g. 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, the 
claim for service connection for right ear hearing loss is 
not well grounded.  The Board recognizes that the Court has 
held that there is some duty to assist a veteran in the 
completion of an application for benefits under 38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 1999) even when the claim appears 
to be not well grounded if a veteran has identified the 
existence of evidence that could plausibly well ground the 
claim.  See generally, Beausoleil v. Brown, 8 Vet. App. 459 
(1996); and Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
the instant case, however, the veteran has not identified any 
medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.  Accordingly, VA 
has satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).  

Service Connection for Gastritis, Claimed as Heartburn and 
Diarrhea.  

A review of the service medical records is without reference 
to complaints or abnormal findings pertaining to heartburn 
and/or diarrhea.  

In the Persian Gulf Family Support Program Intake Assessment 
Form dated in January 1997, the veteran referred to multiple 
problems related to Persian Gulf service.  These included a 
complaint of nausea and diarrhea.  

Of record is an undated VA outpatient record indicating the 
veteran was seen with a history of stomach irritation.  He 
was not having any problems swallowing.  No clinical 
abnormalities were identified.  The pertinent assessment was 
history of gastritis.  Thus the symptoms have been clinically 
diagnosed.

There is no evidence of record of a nexus between reported 
symptoms of heartburn and/or diarrhea and any chronic 
undiagnosed illness.  The Board does not find anything in the 
claims file which would indicate that the veteran is capable 
of providing a nexus opinion relating reported symptoms to an 
undiagnosed illness, as opposed to a clinically diagnosed 
condition.  Thus, his claim for service connection for 
gastritis, heartburn, and/or diarrhea, as chronic 
disabilities resulting from an undiagnosed illness, are not 
well grounded.  


A Claim Regarding Muscle Tension/Migraine Headaches.  

A review of the service medical records reflects that on one 
occasion in June 1993 the veteran was seen for complaints 
which included headaches, body aches, and nasal congestion.  
As assessment was made of pneumonia.  

Post service, he was seen in VA outpatient consultation in 
June 1997 on one occasion when he reported and complained of 
headaches in the face between the eyes.  It was noted there 
was no history of documented sinus disease.  An assessment 
was made of allergic rhinitis.  It was indicated the 
occasional headaches were relieved with the use of 
decongestants.  

A neurologic disorder examination was accorded the veteran by 
VA in May 1998.  It was noted he was being evaluated in the 
neurology clinic for memory loss and headaches.  The veteran 
stated he had headaches which began back in 1991 when he was 
stationed in Saudi Arabia.  He indicated they became much 
more frequent in 1994, although they seemed to be improving.  
His last headache was one month previously.  Precipitating 
factors were usually stress related.  Alleviating factors 
were usually sleep related.  The veteran indicated that 
Tylenol extra strength helped.  An assessment was made of 
"headache most likely muscle tension type with occasional 
migraine headache."  Reference was made to headaches on only 
one occasion during the veteran's service and that was 
associated with an episode of pneumonia which apparently 
resolved with treatment.  A neurological examination which 
the veteran was accorded by VA in 1998 resulted in an 
assessment of headaches, described as most likely muscle 
tension type, with occasional migraines.  This represents a 
known clinical diagnosis.  Accordingly, the Board finds that 
the veteran has not established the evidence necessary for 
service connection for headaches as a chronic disability 
resulting from an undiagnosed illness.  Accordingly, service 
connection is denied.  




Increased Ratings.  

Left ear hearing loss.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2 (1999).  

The severity of hearing loss disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
at 38 C.F.R. § 4.87 of VA's rating schedule.  Under these 
criteria, the degree of disability for bilateral service-
connected hearing loss disability is determined by 
application of the rating schedule that establishes 11 
auditory acuity levels, ranging from Level I (for essentially 
normal acuity) through Level XI (for profound deafness).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic 
Codes 6100 through 6110 (1997); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (1999).  The evaluations derived from the rating 
schedule are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86 (1999).  
However, if a claimant has service-connected hearing loss in 
one ear and nonservice-connected hearing loss in the other 
ear, the hearing in the ear having nonservice-connected loss 
should be considered normal for purposes of computing the 
service-connected disability rating, unless the claimant is 
totally deaf in both ears.  VAOPGCPREC 32-97 (August 29, 
1997).  See also Boyer v. West, 11 Vet. App. 477 (1998).  

When rating disability evaluations, generally, the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided.  38 C.F.R. § 4.14 (1999).  In this case, 
service connection is in effect for the left ear only and 
there is no competent evidence showing the veteran to be deaf 
in either ear.  

Therefore, any defective hearing in the right ear may not be 
used in rating hearing loss in the left ear.  See 38 C.F.R. 
§ 3.383 (1999).  However, because the rating schedule uses 
numeric designations from I to XI for both ears in 
determining an evaluation, the schedule assumes that there is 
defective hearing in both ears.  As such, to comply with the 
provisions of 38 C.F.R. § 4.14 and the criteria for rating 
defective hearing set forth in the schedule, auditory acuity 
in the right ear must be presumed to be Level I.  The VA 
examination in March 1998 showed left ear speech 
discrimination percentage of 100 percent, with an average 
pure tone threshold loss of 35 decibels in the left ear.  
Those results constitute Level I hearing under the schedule.  
When combined with the Level I assigned to the right ear, the 
left ear hearing loss may be assigned no more than a zero 
percent evaluation under the rating schedule.  See 38 C.F.R. 
§ 4.85; VAOPGCPREC 32-97.  

The Board has also reviewed the veteran's service medical 
records, consistent with Fenderson, supra.  However, such 
records do not reflect decibel losses worse than those shown 
on examination in 1998.  The Board recognizes the veteran's 
arguments that he has difficulty hearing.  However, 
disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  The veteran's currently demonstrated left ear 
hearing loss does not warrant assignment of a compensable 
evaluation under the schedule.  

The Board notes that effective June 10, 1999, regulations 
applicable to hearing loss were revised.  63 Fed. Reg. 25, 
206 (May 11, 1999).  Because the claim was filed before the 
regulatory change occurred, the veteran will be entitled to 
application of the version more favorable to him.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, the 
numerical standards by which auditory acuity and speech 
recognition are measured were not altered and there were no 
changes that would require evaluating the hearing loss in a 
manner different from that previously used.  Accordingly, the 
Board finds that there is no prejudice to the veteran with 
regard to the above determination.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  As the preponderance of the 
competent evidence in this case clearly is against the claim, 
the provisions of 38 U.S.C.A. § 5107 are not for application.  

Entitlement to a Rating in Excess of 20 Percent for 
Lumbosacral Sprain.  

Limitation of motion of the lumbar spine is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  Moderate 
limitation is evaluated as 20 percent disabling, and severe 
limitation is evaluated as 40 percent disabling.  

38 C.F.R. § 4.71a Diagnostic Code 5293 pertains to 
intervertebral disc syndrome.  Under that code, a 20 percent 
evaluation is for moderate symptoms and recurring attacks.  
The next higher rating of 40 percent is applied for severe 
symptoms characterized by recurring attacks with intermittent 
relief.  The maximum rating of 60 percent is authorized when 
there is evidence of a pronounced condition, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

Lumbosacral strain is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the extended position, a 20 percent evaluation is warranted.  
Where symptoms are severe with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, and 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
evaluation is warranted.  

Disability of the musculoskeletal system is the inability to 
perform normal walking movement with normal excursion, 
strength, speed, coordination, and endurance, and weakness is 
as important as limitation of motion, and a part which 
becomes disabled in use must be recorded as seriously 
disabled.  However, a little used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry into whether 
there was crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weightbearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Id.  The 
Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995); held that 
where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  

The veteran is currently in receipt of a 20 percent 
evaluation for the entire appeal period assigned under 
Diagnostic Code 5295.  To warrant assignment of a 40 percent 
evaluation under that diagnostic code, there would have to be 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal ability on forced motion.  When 
looking to the instant case, the Board notes that the veteran 
was accorded an examination of the spine by VA in March 1998.  
The veteran indicated he had sustained a low back muscular 
strain when he caught a heavy tire which was falling on 
another person.  He reported he had chiropractor care for 
about three months.  He continued to have pain with bending 
and lifting.  He also complained of difficulty with bending 
over to tie his shoes.  He had used multiple devices 
including back massages and TENS units.  Primarily, he 
referred to a continuous type pressure feeling in the lumbar 
spine.  He had been prescribed muscle relaxants.  

On examination there was spasm just to the right of the 
lumbar spinal column.  The paraspinal muscles were tender and 
tense.  There was pain on straight leg raising in the muscle 
area, but no radicular pain.  Deep tendon reflexes were two-
plus generally, and forward flexion of the spine was to 80 
degrees with mild pain.  Backward extension was to 20 degrees 
without pain.  Right and left lateral function were to 25 
degrees and rotation to 25 degrees.  These were accomplished 
without pain.  An X-ray study of the lumbar spine was 
interpreted as being essentially normal.  

The examination diagnosis was "low back sprain, chronic with 
muscle spasms and recurrent and chronic pain."  

The veteran was accorded an examination of the spine by VA in 
November 1998.  History since the aforementioned examination 
revealed an exacerbation to back pain which was evaluated in 
primary care clinic and treated acutely in physical therapy 
with hot packs and evaluation and prescription for exercise 
therapy for his musculoskeletal back pain.  He had been given 
Robaxin for muscle spasm, but this caused drowsiness and had 
not been effective in relieving his pain.  He had pain in the 
midlow back which radiated up toward the thoracic area.  He 
reported stiffness which at times was worse in the morning.  
He also indicated that at times he had difficulty bending 
over to tie his shoes.  He also reported difficulty with 
lifting because of pain, tenseness, and muscle spasm.  

Physical examination was unchanged from the previous 
examination.  There was bilateral tenseness and tightness to 
the paralumbar and thoracic muscles.  There was no tenderness 
to palpation directly over the spine.  There was muscular 
tightness with straight leg raising, but no radicular pain.  
There were no motory sensory changes.  Forward flexion was to 
80 degrees with pain and stretching sensation.  Backward 
extension was to 20 degrees.  Right and left lateral flexion 
and rotation were to 25 degrees each.  The examination 
diagnosis was chronic low back musculoskeletal strain with 
exacerbations, muscle spasms, and limitation of function at 
work.  

Additional medical evidence includes the report of a VA 
outpatient visit on one occasion in January 1999.  X-ray 
studies of the spine were interpreted as normal.  Flexion was 
to 60 degrees with slight pain.  Lateral flexion was to 
30 degrees and was described as okay bilaterally.  Straight 
leg raising was positive bilaterally.  Motor testing showed 
symmetrical strength.  The diagnostic impression was low back 
pain.  

At the time of another such visit in February 1999, the 
veteran stated that his work environment exacerbated his back 
pain.  He denied any neurologic symptoms.  Range of motion 
showed flexion to 45 degrees.  Extension was at the normal 
limits and was pain-free.  Strength was 5/5 in all muscle 
groups.  Myofascial pain syndrome reportedly responded well 
in the spine to contract relax stretching and it was believed 
it should respond well to an exercise program for gentle 
pain-free range of motion.  

Based on consideration of the competent medical statements, 
the Board concludes that the veteran's low back disability is 
being adequately compensated for by the current 20 percent 
disability rating.  The entire evidentiary record shows no 
neurologic deficit or additional symptomatology to warrant 
consideration of the higher rating under any of the codes 
pertaining to rating a back disability.  In determining the 
proper rating to be assigned for a given disability, the 
Board may only consider those factors which are included in 
the rating criteria provided by regulations governing that 
disability.  The findings pertaining to the back reflect that 
at the time of the most recent examination of the back during 
an outpatient visit in February 1999, flexion was restricted 
to 45 degrees, and extension was reported to be within normal 
limits and was pain-free.  There were no neurologic symptoms 
and it was anticipated the veteran responded well to a home 
exercise program for pain-free range of motion.  There were 
no findings which would show that a higher evaluation could 
be assigned on the basis of functional loss due to pain along 
with the motion restriction.  

In conclusion, the Board finds that the preponderance of the 
probative and competent evidence shows that the veteran's 
back disability does not meet or more nearly approximate the 
criteria for a rating in excess of 20 percent at any time 
since the effective date of service connection.  


Entitlement to a Rating in Excess of 10 Percent for a Right 
Knee Disability.  

Service connection was granted for a right knee disability in 
the June 1998 rating decision, and a 10 percent evaluation 
was assigned under Diagnostic Code 5259.  That code provides 
a maximum 10 percent rating when there is cartilage, 
semilunar, removal of, symptomatic.  

For knee impairment involving recurrent subluxation or 
lateral instability, a 30 percent evaluation is assigned 
where the condition is severe.  A 20 percent evaluation is 
assigned if the condition is moderate, and a 10 percent 
rating is applied when the condition is slight.  38 C.F.R. 
§ 4.71(a) Diagnostic Code 5257.  As the veteran's right knee 
was described as having no medial or lateral instability at 
the time of an addendum by a VA physician in March 1999, 
based on review of the veteran's medical records, the Board 
is unable to identify a basis to grant an evaluation greater 
than 10 percent for the right knee disability based on 
instability.  

The Board has considered whether the veteran's right knee 
disability can be assigned an evaluation greater than 
10 percent based on limitation of motion.  

Under Diagnostic Code 5260, limitation of knee flexion is 
assigned a 30 percent evaluation when limitation is to 15 
degrees, a 20 percent evaluation when the limitation is to 
30 degrees, and a 10 percent evaluation when the limitation 
is to 45 degrees.  

Under Diagnostic Code 5261, limitation of knee extension is 
assigned a 50 percent evaluation when the limitation is to 45 
degrees, a 40 percent evaluation when the limitation is at 
30 degrees, a 30 percent evaluation when the limitation is 
20 degrees, a 20 percent evaluation when the limitation is to 
15 degrees, and a 10 percent rating when the limitation is to 
10 degrees.  38 C.F.R. § 4.71a.  

A review of the record shows that range of motion testing of 
the right knee was from minus seven to 110 degrees at the 
time of VA examination of the joints in November 1998.  The 
March 1999 addendum from the VA physician who reviewed the 
evidence of record disclosed that while the veteran had 
motion restriction, he had no pain with motion.  Further, the 
physician stated there was no instability and no anterior 
drawer sign present.  Accordingly, the Board finds that an 
evaluation granting 10 percent is not warranted for the right 
knee disability based on limitation of motion.  

While the record shows the veteran has a complaint of pain 
involving the right knee, the Board does not find that such 
pain has resulted in functional disability in excess of that 
contemplated in the 10 percent evaluation already assigned.  
As noted above, the veteran has not mentioned pain on motion.  
Because the currently assigned 10 percent rating is based on 
a previous surgical procedure to the knee that involves 
functional impairment, a higher disability evaluation is not 
warranted for the disability on the basis of functional 
disability.  

The Board must consider whether a separate evaluation may be 
assigned for disability in the right knee under VAOPGCPREC 
23-97 (July 1, 1997) or VAOPGCPREC 9-98.  Under the 
provisions of those opinions, when a veteran with a 
disability rated for instability also has arthritis and 
limitation of motion in the knee to at least noncompensable 
degree, then a separate rating could be assigned for the 
arthritis and limitation of motion under Diagnostic 
Codes 5003, 5267, and 5261.  The latter opinion indicated in 
a footnote that "a separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59..." under the holding of Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991).  

X-ray studies of the right knee taken in March 1998 did not 
show the presence of traumatic or degenerative changes.  
While there was evidence of the previous anterior cruciate 
ligament repair, there were no arthritic changes 
demonstrated.  Magnetic resonance imaging of the knee done in 
November 1998 showed a mild to moderate amount of joint 
effusion present, but otherwise the anterior cruciate 
ligament and the posterior cruciate ligament appeared to be 
intact.  In view of the foregoing and the report that the 
veteran does not have painful motion, the Board finds that he 
is not entitled to a separate evaluation based on arthritis 
and limitation of motion in the right knee.  


ORDER

Entitlement to service connection for a chronic psychiatric 
disability, other than PTSD, as a chronic disability 
resulting from an undiagnosed illness is denied.  

Service connection for right ear hearing loss as a chronic 
disability resulting from an undiagnosed illness, is denied.  

Service connection for gastritis, to include complaints of 
heartburn and diarrhea, as a chronic disability resulting 
from an undiagnosed illness, is denied.  

Service connection for muscle tension/migraine headaches, as 
a chronic disability resulting from an undiagnosed illness, 
is denied.  

A rating in excess of 20 percent for low back strain is 
denied for the entire appeal period.  

A rating in excess of 10 percent for a right knee disability 
is denied for the entire appeal period.  

A compensation evaluation for left ear hearing loss is denied 
for the entire appeal period.  


REMAND

A review of the evidence of record discloses that in 
February 1998 the traumatic symptom inventory was 
administered to the veteran.  The results of the test were 
described as reasonably valid and it was stated the veteran 
had acceptable scores on the three validity scales.  His 
scores were described as statistically significant and 
clinically relevant and lent support to the diagnosis of 
PTSD.  The examining psychologist stated that the veteran had 
been given previous testing and the test in general lent 
support to the diagnosis of PTSD.  However, a review of the 
record is not clear as to what the claim concerning service 
connection for PTSD is based on.  The veteran has not 
provided detailed allegations regarding his experiences in 
Saudi Arabia.  Also there has been no attempt to contact the 
United States Armed Services for Research of Unit Records to 
confirm any stressful incidents alleged by the veteran.  

If a service stressor is verified, a current VA examination 
is warranted.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In view of the foregoing, the Board finds that further 
development is required and the case is REMANDED to the RO 
for the following:  

1.  The veteran should be asked to 
provide any details, including specific 
locations, dates, unit to which assigned 
and full names of officers and fellow 
soldiers involved regarding any stressor 
incidents he has alleged.  He should be 
asked to note the proximity to and his 
particular involvement in any stressful 
incident.  If any individuals are aware 
of the incidents in question, especially 
fellow soldiers, the veteran should 
attempt to obtain a statement from those 
individuals.  His service personnel 
records should be obtained from the 
service department.  

2.  Thereafter, the RO should review the 
file and determine if the veteran has 
submitted sufficient evidence so that a 
search to verify the stressful incident 
or incidents may be made.  If so, the RO 
should get a summary of all the claimed 
stressful incidents.  This summary and 
all other documentation relevant to the 
stressor element of the PTSD claim should 
be sent to the U.S. Armed Services Center 
for Research of Unit Records, which 
should be requested to attempt to verify 
the veteran's alleged stressors.  

3.  If evidence of a verified stressor is 
obtained, any pertinent VA medical 
records documenting treatment for PTSD 
subsequent to 1999 which have not already 
been associated with the claims file, 
should be obtained and made of record.  
The RO should obtain the names and 
addresses of any private medical care 
providers who have treated the veteran 
for PTSD since his discharge.  After 
securing the necessary releases, the RO 
should obtain these records and associate 
them with the claims file.  

4.  Thereafter, in the event any stressor 
is verified, the veteran should be 
afforded a special VA psychiatric 
examination, to include psychological 
testing.  The purpose of this examination 
is to confirm whether he currently 
suffers from PTSD, and, if so, whether it 
is as likely as not that the PTSD is 
related to military service.  The 
examining physician should specifically 
identify which stressful incident is 
linked to any diagnosed PTSD and 
determine the sufficiency of the 
stressors as a cause of any PTSD.  All 
tests deemed necessary by the examiner 
must be conducted and the clinical 
findings and reasoning which form the 
basis of the opinions requested should be 
clearly set forth.  If the examiner 
determines that the veteran does not have 
PTSD, he should reconcile his or her 
opinion with that of the VA psychologist 
whose March 1998 opinion is of record.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner before the examination in order 
that he or she may review pertinent 
aspects of the service and medical 
history.  

Thereafter, the RO should review the issue of service 
connection for PTSD.  If the benefits sought on appeal 
remains in denied status, the veteran and his representative 
should be furnished a supplemental statement of the case and 
be given the opportunity to respond.  Then, the case should 
be returned to the Board for further appellate consideration, 
if otherwise no order.  The veteran need take no further 
action until he is so informed.  The purpose of this REMAND 
is to obtain additional evidence and to afford due process.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals




 



